Citation Nr: 0522532	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-32 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Charles O Barto, Jr., Attorney 
at Law


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from June 1965 to September 
1967.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2000 decision of the Philadelphia, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which, in relevant part, denied, as not well grounded, 
the veteran's claim for service connection for an acquired 
psychiatric disorder, inclusive of PTSD of depression.  The 
RO more recently readjudicated, and denied, this claim in 
November 2002 after considering the changes brought about by 
the Veterans Claims Assistance Act (VCAA) - including the 
elimination of the 
well-grounded requirement.

The veteran was scheduled to appear for a videoconference 
hearing before the Board in June 2005.  However, he failed to 
report for this hearing and provided no explanation for his 
absence.  He also did not request to reschedule his hearing.  
His hearing request, therefore, is deemed withdrawn.  38 
C.F.R. § 20.704(d) (2004).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the VCAA and obtained all available evidence 
and information necessary for an equitable disposition of his 
appeal.

2.  The veteran did not serve in combat.

3.  The veteran does not have an acquired psychiatric 
disorder - including PTSD and/or depression, as a result of 
his service in the military.




CONCLUSION OF LAW

An acquired psychiatric disorder - including PTSD and 
depression, was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As already alluded to, there was a significant change in the 
law with the enactment of the VCAA in November 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are set forth 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  The VCAA and its implementing 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and include enhanced duties to notify a claimant for 
VA benefits.  See, too, Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially denied the claim in 
March 2000, so before the VCAA even existed.  And in 
Pelegrini II, the Court clarified that where, as here, 
the VCAA notice was not sent until after the initial 
adjudicatory decision at issue (here, because the VCAA did 
not exist when the RO initially considered the claim), VA 
does not have to vitiate that initial decision and start the 
whole adjudicatory process anew as if that decision was never 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that 
he is not prejudiced.  Id. at 120.  And this already has 
occurred in this particular instance.

The Board again notes that the initial rating decision in 
March 2000 was promulgated before the implementation of the 
VCAA.  Therefore, that rating decision could not have 
possibly satisfied its requirements.  But after enactment of 
the VCAA, the RO sent the veteran a VCAA letter in August 
2002, gave him an opportunity to identify and/or submit 
additional supporting evidence in response, and then 
readjudicated his claim on the merits in November 2002 with 
specific consideration of the VCAA.  That VCAA letter, which 
preceded the RO's readjudication of the claim, explained the 
type of evidence that needed to be submitted for him to 
prevail on this claim, what evidence he should submit, 
and what evidence the RO would obtain for him.  The RO also 
sent him another VCAA letter in April 2003 and still an 
additional development letter in May 2003.  As well, the RO 
cited the regulations pertaining to the VCAA in the July 2003 
statement of the case (SOC).  Consequently, the veteran 
already has received the requisite VCAA notice, so any defect 
with respect to the timing of it was mere harmless error.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.)

Moreover, the veteran has been provided every opportunity to 
submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regards to his PTSD 
claim - including specific information concerning his 
alleged stressors.  And he submitted, or the RO obtained, his 
service medical records, private medical records and his 
VA medical records.  He provided statements regarding the 
stressor he experienced in service, and the RO provided him 
with two VA examinations that resulted in opinions regarding 
the etiology of his psychiatric disorder.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In addition, in an April 2003 statement in response to the 
April 2003 VCAA letter, the veteran indicated earlier private 
medical records, not on file, were "purged" and thus 
unavailable.  He said he had sent in all the evidence that he 
obtained and that he previously submitted authorizations for 
the release of any medical records he did not have.  The 
Board observes the RO obtained or attempted to obtain medical 
records pertaining to every record release submitted by the 
veteran.  Thus, there is no evidence missing from the record 
that must be part of it for him to prevail on the claim, so, 
again, the timing of the VCAA notice was merely harmless 
error.  VAOPGCPREC 7-2004.  And for the reasons indicated, 
the content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice is not required.  That 
is to say, "the record has been fully developed, " and it 
is "difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).




II.  Background

The veteran's service medical records (SMRs) indicate that, 
in June 1963, prior to entering the military, he was involved 
in a motor vehicle accident.  He was rendered unconscious for 
one hour, lacerated his scalp, and fractured his ankle.  He 
began serving on active duty in the military in June 1965.  
In December 1965, it was determined that he "gets nervous 
[and] upset all over when he is 'yelled at.'  He has been 
nervous this way all his life."  In October 1966, he was 
involved in a motorcycle accident and sustained a laceration 
on his right knee as well as a partially severed patella 
tendon.  A Medical Board convened in April 1967 and found him 
unfit for duty due to sarcoidosis with involvement of the 
liver and lung.  He was discharged from service in September 
1967.

VA examinations were conducted in November 1967 and June 
1973.  There were no complaints or findings of a psychiatric 
disorder, including a stress-related mental illness.  

In November 1988, the veteran was diagnosed with major 
depression.  

In August 1993, the veteran was hospitalized at a private 
facility for major depression and PTSD with panic.  He viewed 
his being deprived of affection as a child as the source of 
his problems.  It was reported that he grew up with marked 
severe emotional deprivation and ongoing home sexual abuse in 
childhood that caused his original fears, panic, and anxiety.  
It was also noted that he had anxiety due to heart problems 
in 1972.  

The veteran was hospitalized at a VA facility for recurrent 
major depression in May 1999.  It was noted that he was 
getting along reasonably well until he had stressors at home 
consisting of his mother staying with him.  



In an October 1999 letter, Jack Hapeman, MA, stated that he 
had been counseling the veteran since 1995.  He noted that 
the veteran had been hospitalized for severe clinical 
depression since a motorcycle accident in service, and had 
been suffering from severe psychiatric and physical problems 
since that accident.  The therapist concluded the veteran had 
acquired a severe psychiatric disability due to his trauma in 
service.

A VA PTSD examination was conducted in January 2000.  The 
veteran stated that recurring memories of his severe 
motorcycle accident in service bothered him on a daily basis 
and had caused his psychiatric disorder.  The diagnosis was 
major depression, mild versus in partial remission.  The 
examiner stated the veteran had clearly been through a 
traumatic motor vehicle accident in service, and there is no 
doubt that the trauma affected him psychologically.  The 
examiner went on to note, however, the veteran did not meet 
the criteria for PTSD, as there was no evidence of any kind 
of avoidance symptomatology.

A VA mental disorders examination was conducted in September 
2001 by the same examiner who had conducted the January 2000 
VA PTSD examination.  The examiner noted that the veteran 
reported he first developed depression two or three years 
after he was separated from service.  The examiner stated 
that it was most likely the etiology of the veteran's 
depression was biological.  The examiner reasoned that, based 
on the recurring, severe nature of the veteran's depression, 
and that the disorder manifests at times without warning, it 
was unlikely that a single stressor in service could have 
caused the condition.

The veteran is requesting service connection for an acquired 
psychiatric disorder, inclusive of PTSD, because he believes 
his motorcycle accident in service caused his current mental 
impairment - which, in turn, has severely impacted all 
aspects of his daily functioning.  He also says that he has 
continuously suffered from a psychiatric disorder since 
shortly after separating from service.



III.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  A psychosis, if manifested to a 
compensable degree of at least 10 percent within one year 
after service, will be presumed to have been incurred in 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
This burden may not be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).



Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  See, too, Gaines v. West, 11 
Vet. App. 353, 357 (1998), citing Cohen v. Brown, 10 Vet. 
App. 128 (1997) and Suozzi v. Brown, 10 Vet. App. 307 (1997).

If the claimant did not engage in combat with the enemy (as 
in this case), or the claimed stressors are not related to 
combat (as also in this case), then the claimant's testimony 
alone is insufficient to establish the occurrence of the 
claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question for medical professionals.  Cohen, supra.

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
during the pendency of this appeal.  The amendment did not 
change the pertinent part of the regulation dealing with the 
requirement of a diagnosis of PTSD.  See generally 67 Fed. 
Reg. 10,330 (Mar. 7, 2002).



The veteran's service medical records confirm that he 
sustained injuries in a motorcycle accident in service (his 
putative stressor).  But there still is no diagnosis of PTSD 
from medical personnel relating to the injuries sustained in 
that accident in service.  There is a diagnosis of PTSD and 
panic due to childhood abuse, however.  So service connection 
is not warranted for PTSD.  See 38 C.F.R. § 3.304(f) (2004); 
Cohen, supra.

In determining whether the veteran's current depression is 
related to that motorcycle accident in service, it is the 
Board's responsibility to weigh and assess the credibility of 
the medical evidence of record.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In so doing, the Board may accept one medical 
opinion and reject others.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board may reject a medical opinion that is 
based on facts provided by the veteran that have previously 
been found to be inaccurate or because other facts in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion; however, the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board gives greater probative weight to the statements of 
the examiner who conducted the 2000 and 2001 VA examinations.  
He indicated the veteran does not have PTSD, and that his 
psychiatric disorder (depression included) is not the result 
of any incident in service.  This encompasses the motorcycle 
accident in question.  The Board also realizes the veteran's 
counselor, Mr. Hapeman, indicated the veteran's psychiatric 
disorder was related to the motorcycle accident in service.  
But in expressing this opinion, the counselor failed to 
discuss the service medical records, prepared prior to the 
motorcycle accident in service, wherein the veteran was noted 
to have been nervous his entire life.  Also previous 
psychiatric treatment records from the 1980's and 1990's 
indicate he and medical personnel attributed his psychiatric 
disorders to his childhood abuse and to a heart condition, 
which is unrelated to his service in the military.

Those medical records were much closer in time to the 
accident in question than the veteran's later assertions to 
the contrary, and memories of events are usually more 
reliable the closer in time to the occurrence of the event.  
In addition, the veteran gave details in service and in the 
late 1980's, and early 1990's for the purpose of medical 
diagnosis and treatment, and one is usually more truthful 
when providing information for this purpose than when one is 
providing information for the purpose of receiving monetary 
compensation.  See, e.g., Curry v. Brown, 7 Vet. App. 59 
(1994).  Mr. Hapeman's report also failed to completely 
address the veteran's medical history, and it is not as 
detailed or thorough as the contemporaneous medical records 
and does not reflect the extensive work-up that accompanied 
those records.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).

The veteran's assertions that he has depression and PTSD 
related to his involvement in a motorcycle accident in 
service does not constitute competent evidence that he has 
resulting depression and/or PTSD.  Because, as mentioned, as 
a layman, he simply is not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  So his 
opinion about this has no probative weight in addressing this 
determinative issue.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Thus, the appeal is denied.




ORDER

The claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD and depression, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


